Case 1:10-cv-06950-AT-RWL Document 785 Filed 07/17/19 Page 1 of 2
Case 1:10-cv-06950-AT-RWL Document 783 Filed 07/16/19 Page 1 of 2

SULLIVAN & CROMWELL LLP

 

 

TELEPHONE: 1-212 -¢ . 125 Broad Srect
racsnate: r2124f8C SDNY | New York, New York 10004-2498
“ve fe DOCUMENT 10S ANGELES * PALO ALTO * WASHINGTON, D.C.
ELECTRONICALLY FILED BRUSSELS * FRANKFURT * LONDON * PARIS
DOC #: BEIJING * HONG KONG * TOKYO
arene MELBOURNE * SYDNEY
DATE FILED: “)—-\~] -\9__
July 16, 2019

 

 

 

 

Via ECE

 

 

so GS
The Honorable Robert W. Lehrburger, 4h f
United States District Court for the 7, /6 ]7
Southern District of New York, HON. a. W. a AABURGER t
500 Pearl Street, UNITED STATES MAGISTRATE JUDGE
New York, New York 10007-1312.
Re: Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

On behalf of Defendants, and in accordance with Rule III.G.2 of Your Honor’s
Individual Practices in Civil Cases, we request that Goldman Sachs’s privilege logs produced
during class certification discovery, which were filed in connection with Plaintiffs’ letter-motion
challenging Defendants’ privilege logs (ECF No. 771) and Defendants’ response (ECF No. 777),
remain under seal, and that accompanying quotations from these documents remain redacted.
Plaintiffs take no position on our request.

As a threshold matter, there is no presumed right of access to information filed in
a discovery dispute. Under Second Circuit precedent, “the mere filing of a paper or document
with the court is insufficient to render that paper a judicial document subject to the right of
public access.” Lugosch vy. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006)
(quoting United States v. Amodeo, 44 F.3d 141, 142 (2d Cir. 1995)). Rather, only documents
that are “relevant to the performance of the judicial function and useful in the judicial process,”
such as “pleadings in civil litigation [Jother than discovery motions and accompanying exhibits,”
are classified as judicial documents, Bernstein v. Bernstein, 814 F.3d 132, 139-40 (2d Cir. 2016)
(emphasis added) (internal quotation marks omitted); see Winfield v. City of New York, 2017 WL
2880556, at *4 (S.D.N.Y. July 5, 2017) (Parker, J.) (holding that “documents filed with the court
in connection with discovery-related disputes are not judicial documents”); see also Joy v.
North, 692 F.2d 880, 893 (2d Cir. 1982) (“Discovery involves the use of compulsory process to
facilitate orderly preparation for trial, not to educate or titillate the public.”). Here, Plaintiffs
challenged the sufficiency of Defendants’ privilege logs, which were filed solely as exhibits to a
discovery dispute. See, e.g., Certain Underwriters at Lloyd’s v. Nat'l R.R. Passenger Corp., 162
F. Supp. 3d 145, 148 (E.D.N.Y. 2016) (Mann, J.) (classifying disagreement over privilege logs
as a “discovery dispute[]”). Thus, the privilege logs are not judicial documents and no public
right of access attaches.
Case 1:10-cv-06950-AT-RWL Document 785 Filed 07/17/19 Page 2 of 2
Case 1:10-cv-06950-AT-RWL Document 783 Filed 07/16/19 Page 2 of 2

The Honorable Robert W. Lehrburger -2-

To the extent the presumption of access applies at all, it would be weak because
the sufficiency of privilege logs have, at best, a tenuous connection to the adjudication of
Plaintiffs’ substantive rights. See Dorsett v. Cty. of Nassau, 762 F. Supp. 2d 500, 518
(E.D.N.Y. 2011) (Tomlinson, J.) (presumption of public access “to judicial documents will be
given the strongest weight possible where the documents played a role in determining the
litigants’ substantive rights, and, as the documents’ role becomes more attenuated from the
exercise of Article III judicial power, the weight of the presumption declines”), aff'd, 800 F.
Supp. 2d 453 (E.D.N.Y. 2011) (Spatt, J.), aff'd sub nom., Newsday LLC v. Cty. of Nassau, 730
F.3d 156 (2d Cir. 2013).

Any such weak presumption of access would be handily outweighed by
“balanc[ing] competing considerations against” disclosure. United States v. Amodeo, 71 F.3d
1044, 1050 (2d Cir. 1995). The 105 pages of privilege logs Plaintiffs appended to their letter-
motion, which cover documents from 2001 to 2017, would reveal substantial information about
Goldman Sachs’s privileged work over many years. Further, “the privacy interests of innocent
third parties should weigh heavily in a court’s balancing equation.” Jd. (internal quotation marks
omitted); see also In re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987) (privacy interests
“should weigh heavily in a court’s balancing equation in determining what portions of motion
papers in question should remain sealed or should be redacted”). Here, the privacy interests of
complainants, witnesses, and subjects of internal complaints—which include class members—
counsel in favor of continued sealing. Therefore, if this Court decides to unseal the privilege
logs at issue, it should redact all personally identifying information to protect individuals’
privacy. See United States v. Silver, 2016 WL 1572993, at *7 (S.D.N.Y. Apr. 14, 2016)
(Caproni, J.) (“privacy interests... warrant redactions to protect [individuals’] identities”);
Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 156 (S.D.N.Y. 2015) (Marrero,
J.) (permitting redaction of “sensitive personal information of current and former employees of
the parties and the affected third-parties, including home addresses, biographical information,
telephone numbers and compensation”).

For the foregoing reasons, Goldman Sachs respectfully asks the Court to allow the
privilege logs at issue to remain under seal or, in the alternative, to redact all personally
identifying information of individuals named in connection with internal complaint files.

Respectfully,
/s/ Ann-Elizabeth Ostrager

Ann-Elizabeth Ostrager
of Sullivan Cromwell LLP

ce: Counsel of Record (via e-mail)
